Citation Nr: 1226774	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  09-36 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 70% for a post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to May 1970.  He served in Vietnam from August 1968 to May 1970.  

This appeal to the Board of Veterans Appeals (Board) arises from an April 2008 rating action that granted service connection for PTSD and assigned an initial 70% rating from August 2001; the Veteran appeals the 70% rating as inadequate.  

In January 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  In June 2011, the Board remanded the claim for additional development.  The Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this regard, VA records were obtained and the Veteran was examined.  The case has been returned to the Board and is ready for further review.  

In an April 2012 letter from the Board, the Veteran was informed that in reviewing his records, it was noted that a private attorney had been active in his claim but that there is no power of attorney from the Veteran designating the attorney as his representative.  The Veteran was advised as to what he could do and that if the Board did not hear from him in 30 days it will assume that he wished to represent himself.  The Veteran has not responded and thus the Board will proceed with review of his claim. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran's PTSD has been shown to be manifested by no more than occupational and social impairment with deficiencies in most areas due to obsessional rituals, depression, and difficulty adapting to stressful circumstances.   


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130; Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDINGSAND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Veteran's claim for PTSD rises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  

As to VA's duty to assist, the Veteran was afforded a hearing before the undersigned.  Also, the RO associated the Veteran's VA outpatient treatment records and he was afforded VA examinations.  See 38 C.F.R. § 3.159(c)(4) (2011).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate.  The examinations provided adequate basis for rating the Veteran's disorder.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  
The Board finds that no additional assistance is required to fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Further, there is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorder since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  

Increased Initial Evaluation

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38  U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the  disability from the point of view of the Veteran working or  seeking work, 38 C.F.R. § 4.2, and to resolve any doubt  regarding the extent of the disability in the Veteran's  favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v.  Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases where the original rating assigned is appealed, consideration must be given to whether the Veteran deserves a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran contends that his service-connected PTSD is more disabling than currently evaluated.  Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  

The Veteran's service-connected PTSD has been rated by the RO under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this regulatory provision: a 50 percent disability rating is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability rating is warranted if the Veteran experiences occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The Board recognizes that the Court in Mauerhan v. Principi, 16 Vet. App. 436 (2002), stated that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995); 38 C.F.R. § 4.130.  According to the DSM-IV, a GAF score of 61-70 indicates some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work). 

Initially, the Board notes that it has thoroughly reviewed all the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F. 3d 1378, 1380   (Fed. Cir. 2000) (stating that the Board must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board's decision focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (stating that the law requires only that the Board discuss its reasons for rejecting evidence favorable to the Veteran). 

The Veteran contends that his service-connected disability is more disabling than reflected in the current rating percentages assigned.  In this regard, lay statements are considered to be competent evidence when describing symptoms or an event.  However, symptoms must be viewed in conjunction with the objective medical evidence of record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

The Evidence

VA records show that the Veteran was admitted to a VA facility for treatment of his PTSD in July 2001.  He had complaints of intrusive memories and nightmares.  He was also noted to have symptoms of hyperarousal, and anger.  At discharge in September 2001 noted a GAF of 50, and symptoms of depression, anxiety and crying spells.  PTSD was diagnosed.  Outpatient treatment continued beginning in 2002 through 2012. 

The Veteran was examined by VA in March 2008.  The Veteran complained of nightmares and flashbacks on a weekly basis.  He was currently not on any medications.  He reported having trouble controlling his temper and that he was currently working at Subway.  It was noted that prior to that he worked as a telemarketer but was fired due to swearing on the telephone.  The examiner stated that based on the Veteran's poor job history, it appeared that he has considerable impairment from a psychiatric standpoint due to his PTSD.  It was noted that he has considerable social impairment, and lives alone.  It was noted that he had a close relationship with his brother, but no friends.  It was noted that there was no impairment in thought process or communication.  He was alert and oriented in all spheres.  He had appropriate grooming.  Eye contact was good.  Speech was of normal rate, volume and tone.  His mood was dysthymic with constricted affect.  There was no suicidal or homicidal ideation, intent or plan, and no auditory or visual hallucinations.  PTSD was diagnosed and a GAF of 50 was assigned.  

The Veteran was examined by VA in September 2011.  The examiner indicated that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self care and conversation.  It was noted that he has been divorced since 1986 and he reported that he has no social life.  He stated that he watches television and meets with his brother once a week for lunch.  He stated that he was unable to ride his motorcycle since it was broken.  He reported having temper problems.  He indicated that he was currently taking computer classes.  He stated that he was not a good student due to his impaired short term memory.  He reported that he was working part time in security.  He also stated that he had a hard time maintaining employment due to his temper.  He indicated that he had sleep problems, including nightmares.  He was noted to have a restricted range of affect and feelings of detachment from others.  He had irritability or outbursts of anger.  His symptoms were noted to be depressed mood, anxiety, chronic sleep impairment, disturbances of mood and motivation, difficulty in establishing and maintaining effective work and social relationships and impaired impulse control.  The diagnosis was PTSD and the GAF was 50.  

Discussion

The Board has considered the Veteran's contentions carefully.  There is no doubt that the Veteran's service-connected PTSD results in impairment.  Nevertheless, the Board must apply the regulatory criteria for assigning ratings for PTSD.  In this case, competent medical evidence offering detailed medical findings and specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the Veteran's PTSD.  The Board has determined that the Veteran is not entitled to more than a 70 percent disability rating under the rating criteria applicable at any time during the appeal period. 

In this case, the Board notes that the evidence is against a finding of total occupational and social impairment so to warrant a disability rating of 100 percent.  The totality of the evidence does not show that the Veteran exhibits the types of symptoms listed as examples for a 100 percent schedular rating.  Rather, the evidence shows that the Veteran exhibits symptoms listed under the criteria for a 50 percent as well as a 70 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  For example, the Veteran's symptoms listed under the criteria for a 50 percent rating include flattened affect, impairment of short- and long-term memory; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  The Veteran's symptoms listed under the criteria for a 70 percent rating include: occupational and social impairment, with deficiencies in most areas, such as work, family relations, thinking or mood, due to such symptoms as: suicidal ideation; impaired impulse control (but without periods of violence); and difficulty in adapting to stressful circumstances (including work or work like setting). 

To be assigned a rating in excess of 70 percent, the Veteran must suffer from total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Although the Veteran attempted to show that his PTSD warranted a 100 percent rating, the overall objective medical evidence of record shows that the Veteran did not exhibit deficiencies in most areas outlined as samples of the types of symptoms which would warrant a 100 percent rating under Diagnostic Code 9411. Significantly, the Board notes that the VA examinations do not show that the Veteran had gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  In addition, the Board notes that the Veteran is not unable to maintain minimal personal hygiene, and his PTSD does not affect his ability to function independently.  The Veteran is able to maintain a relationship with his brother, and is able to perform basic activities of daily living.  Moreover, the medical evidence does not show that the Veteran's speech was illogical, obscure or irrelevant.  Overall, the medical evidence showed that the Veteran was alert and oriented to time, place, and person.  Thus, again, the objective characteristics described do not meet the criteria for a 100 percent disability rating under Diagnostic Code 9411. 

The Board also recognizes that the Veteran has received a GAF score of 50 on VA examinations.  These scores are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score reflects merely an examiner's opinion of functioning levels and in essence represents an examiner's characterization of the level of disability that by regulation is not, alone, determinative of the appropriate disability rating. See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  It is noted that a disability rating depends on evaluation of all the evidence, and an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995).  

The Board finds that the demonstrated symptomatology does not show persuasively that the regulatory criteria for a 100 percent rating for PTSD have been met for the period on appeal.  In other words, the criteria for a 70 percent describe more accurately the Veteran's level of occupational and social impairment due to his PTSD.  Under the circumstances, the Board ultimately finds that the Veteran's PTSD symptoms do not result in a disability picture which more nearly approximates the criteria for a rating in excess of 70 percent under Diagnostic Code 9411.   In addition, staged ratings are not applicable since at no point did the Veteran's PTSD even remotely approximate the criteria for a rating greater than 70 percent. Fenderson, supra.  

The Board also recognizes that the Veteran and the record may be understood to suggest impact of the service-connected PTSD on the Veteran's work functioning. In this regard, the Board notes that it has remanded the issue of entitlement to a TDIU to the RO, as stated in the Introduction of this decision.  Therefore, Board finds that the further consideration of the question of employability is not required at this time. 

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.   

In this case, the medical evidence and the symptoms described by the Veteran fit within the criteria found in Diagnostic Code 9411. In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted. 

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3 but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision. 


ORDER

An initial rating in excess of 70% for a post-traumatic stress disorder (PTSD) is denied.    


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran seeks a TDIU.  The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Consideration may be given to a Veteran's level of education, training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).  

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the disabled person is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  Id. 

In this case, the Veteran meets the schedular rating requirements for eligibility for TDIU.  He is presently service connected for PTSD rated as 70 percent disabling.  His combined evaluation for compensation is currently 70 percent.  Consequently, he meets the eligibility requirements described above.  The question remains whether he is unable to secure or follow a substantially gainful occupation as a result of service-connected disability. 38 C.F.R. §§ 3.341(a), 4.16(a), 4.19 (2011).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  (A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.)  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), 38 C.F.R. § 4.16(a). 

The Board notes that it may not reject a TDIU claim without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the United States Court of Appeals for Veterans Claims (Court) specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2011); Beaty, 6 Vet. App. at 538; and Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

The Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the service-connected disabilities alone have on a Veteran's ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

To date, a VA examiner has not yet been asked to provide an opinion as to the overall effect of the Veteran's service-connected disability only on his ability to obtain and retain employment.  38 U.S.C.A. § 5103A (d) (West 2002 & Supp. 2011). 

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions: 

1.  The AOJ should refer the file to the September 2011 VA examiner for an addendum opinion.  The examiner should offer an opinion as to whether the Veteran is unable to secure or maintain substantially gainful employment as a result of the sole effect of his service-connected PTSD.  Consideration should be given to the Veteran's occupational experience and education. The examiner must include a complete rationale for the opinion regarding employability.  If that examiner is no longer available, have the file reviewed by another qualified physician for the requested opinion. 

2.  The AOJ must ensure that all requested actions have been accomplished in compliance with this remand. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  Any additional evidentiary development suggested by the newly obtained information should be undertaken. 

3.  Thereafter, the AOJ should readjudicate the claim for a TDIU in light of the additional evidence obtained.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and given the opportunity to respond thereto.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order. By this remand the Board intimates no opinion, either factual or legal, as to the ultimate determination warranted in this case.  The purposes of the remand are to further develop the record and to afford the Veteran due process of law.  No action is required of the Veteran until he receives further notice.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


